Citation Nr: 1740181	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome (PFS) prior to March 8, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for left knee PFS prior to March 8, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to an initial rating for left knee scar, post laceration, in excess of 10 percent before February 2, 2015, and 20 percent thereafter.

4.  Entitlement to an initial rating for the lumbar strain in excess of 10 percent prior to September 30, 2008.

5.  Entitlement to a rating for the lumbar strain in excess of 20 percent from September 30, 2008 to August 22, 2012.

6.  Entitlement to a rating for the lumbar strain in excess of 10 percent from August 23, 2012.

7.  Entitlement to a rating for general anxiety disorder (GAD) with post-traumatic stress disorder (PTSD) in excess of 50 percent beginning March 25, 2011.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007 and from April 2009 to June 2010, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2007 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the issues on appeal.  Since that date, numerous rating decisions have been issued, resulting in the current staged ratings listed on the title page.  

In a March 2015 decision, the Board adjudicated the issues of, as relevant, higher ratings for left knee scar, PFS of the bilateral knees, lumbar strain, and GAD with PTSD.  The Veteran appealed a portion of this decision to the United States Court of Appeals for Veterans Claims (Court).  (The Veteran abandoned the appeal of entitlement to a higher rating for GAD with PTSD prior to March 25, 2011, as well as a service connection claim, and the Board's decision became final as to those issues.)  In a June 2016 order, the Court granted the parties' joint motion for remand (JMR), vacating in part the Board's decision and remanding the case.  The appeal now returns to the Board.

A review of the record reveals that the agency of original jurisdiction (AOJ) has not implemented the Board's grant of a 10 percent rating for left knee scar, effective January 13, 2007.  In its March 2015 decision the Board explicitly granted this rating, but no rating decision has been issued implementing the grant; nor does the code sheet reflect the grant.  Rather, the code sheet still shows the rating as noncompensable, and the Veteran's combined rating and payment amount do not incorporate the grant.  This Order must be implemented, and the Board REFERS this matter to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee PFS has been productive of painful motion with flexion limited to no less than 110 degrees, including on repetition, and extension to 0 degrees, without ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's left knee PFS has been productive of painful motion with flexion limited to no less than 100 degrees, including on repetition, and extension to 0 degrees, without ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

3.  Prior to February 2, 2015, the left knee scar, post laceration, was painful but stable.  Beginning February 2, 2015, it was both painful and unstable.

4.  Prior to September 30, 2008, lumbar strain was manifested by painful motion with forward flexion greater than 60 degrees and combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

5.  From September 30, 2008 to the present, lumbar strain has been manifested by painful forward flexion greater than 30 degrees without ankylosis of the thoracolumbar spine.

6.  The Veteran's GAD with PTSD produced social and occupational impairment with no more than reduced reliability and productivity due to such symptoms as: chronic sleep impairment, impairment of short-term memory, anxiety, anger, suspiciousness, disturbance of motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.

7.  Effective May 9, 2014, the evidence shows that the Veteran's combined service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Effective January 13, 2007, the criteria for a rating of 10 percent, and no higher, for right knee patellofemoral syndrome are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.55, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  Effective January 13, 2007, the criteria for a rating of 10 percent, and no higher, for left knee patellofemoral syndrome are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.55, 4.59, 4.71a, DC 5260 (2016).

3.  The criteria for a left knee scar rating in excess of 10 percent prior to February 2, 2015, and in excess of 20 percent thereafter, are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7804 (2006, 2016)

4.  Prior to September 30, 2008, the criteria for a rating in excess of 10 percent for lumbar strain are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5237 (2016).  

5.  From September 30, 2008 to August 22, 2012, the criteria for a rating in excess of 20 percent for lumbar spine are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5237 (2016).

6.  Effective August 23, 2012, the criteria for a rating of 20 percent, but no higher, for lumbar strain are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5237 (2016).

7.  From March 25, 2011, the criteria for a rating in excess of 50 percent for GAD with PTSD are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9400 (2016).

8.  Effective May 9, 2014, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of The Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  "Although pain may cause a functional loss, pain itself does not constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (emphasis in original).  Painful motion is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

I. Bilateral Knee PFS

Prior to March 18, 2011, each knee is rated noncompensably disabling under 38 C.F.R. § 4.71a, DC 5261.  The right knee is rated 10 percent disabling under DC 5261 thereafter.  The left knee is rated 10 percent disabling under DC 5261 thereafter until February 2, 2015, at which point the 10 percent was reassigned to DC 5260.  The Veteran contends that he is entitled to higher initial ratings.  The Board agrees that a higher 10 percent rating is warranted for each knee prior to March 18, 2011, but finds the assigned ratings to be otherwise appropriate.


DCs 5260 and 5261

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

The Veteran's ROM was noted 8 times during the appeal period.  At the October 2006 VA examination, there were 136 degrees of flexion on the right and 130 degrees of flexion on the left, and extension to 0 bilaterally.  The examiner noted no pain in either knee during ROM testing.  VA treatment records dated in July 2007 and August 2008 observed "full ROM" without limitation.  A service treatment record (STR) dated in April 2010, shortly before separation from the second period of service, noted normal knee motion and movement.  At VA examinations in March 2011, February 2015, and August 2016, measurements showed 140 degrees of flexion and 0 degrees extension bilaterally, with no change after repetitive use.  The September 2016 VA examiner found flexion to 120 degrees on the right and 110 degrees on the left, and 0 degrees extension bilaterally.  On repetition, flexion on each knee decreased by 10 degrees, to 110 and 100, respectively.

Because the Veteran's bilateral flexion has exceeded 45 degrees and extension has reached 0 degrees throughout the appeal period, his knees have not been limited to a compensable level under DCs 5260 or 5261 in either knee.

However, functional loss is present in both knees, manifesting as pain on movement, weakness, and lack of endurance.  The Veteran has competently and credibly reported bilateral knee pain with running, physical activity, driving, prolonged sitting and standing, and during flare-ups.  See October 2006, March 2011, February 2015, August 2016, and September 2016 VA examination reports; September 2007 notice of disagreement (NOD); STRs; lay statements; VA treatment records.  He has also reported crepitus, stiffness, fatigue, weakness, and lack of endurance.  Flare-ups have changed in frequency and duration over the appeal period.  In October 2006 they occurred intermittently twice a week for about 30 minutes at a pain level of 5/10.  Private treatment records in September 2008 stated it bothered him 51-75 percent of the time, at 5/10.  By March 2011 he reported constant pain at 3-4/10 and flare-ups with walking, running, or prolonged standing with pain at 7-8/10.  He had stopped running due to knee pain.  

The June 2016 JMR directed that another VA examination be provided that adequately addressed additional limitation of motion or functional loss during flare-ups.  The subsequent August 2016 VA examination was actually conducted during a flare-up.  The Veteran had full ROM in both knees and while there was pain on examination it did not change the ROM.  The examiner stated that pain did significantly limit functional ability on flare-up.  Specifically, the Veteran reported constant pain and tightness regardless of stretching and immediate discomfort with walking.  He was limited to a resistance bike for exercise and had to alternate sitting and standing.  Driving was painful.

The Court has found "the terms 'painful motion' and 'actually painful joints' to be synonymous."  Petitti v. McDonald, 27 Vet. App. 415, 425 (2015).  Compensation for pain is limited to a single 10 percent disability rating per joint when there is no actual or compensable limitation of motion.  Mitchell, 25 Vet. App. at 39.  Here, the Veteran has no compensable limitation of motion but the evidence shows functional loss due to painful motion that is otherwise not compensable under the rating criteria.  Thus, the Board finds that the Veteran is entitled to the minimum compensable rating of 10 percent for limitation of motion due to pain for each knee throughout the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Because the Veteran's bilateral knee motion limitation does not approximate 30 degrees of flexion or 15 degrees of extension, the Board finds that the functional loss does not meet the requirements for a 20 percent disability rating during the appeal period.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  See Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).

Effective January 13, 2007, the Board grants a 10 percent rating for each knee for painful motion.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5260.

Other Diagnostic Codes

The Board has considered whether it is appropriate to rate the knee disabilities under other DCs, but finds that no higher or additional evaluations are warranted.

Diagnostic Codes 5256, 5262, and 5263 provide ratings for ankylosis, impairment of tibia and fibula, and genu recurvatum, respectively.  The evidence affirmatively shows that these symptoms are absent and the Veteran does not contend otherwise.  Therefore, these DCs are not applicable.

DC 5257

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The Veteran has consistently, competently, and credibly reported throughout the appeal period that his knee "gives way" or "gives out."  See September 2007 NOD; April 2010 and May 2010 STRs; March 2011, February 2015, August 2016 VA examination reports.

However, all VA knee examiners affirmatively found that instability and recurrent subluxation were clinically absent.  The Veteran had normal drawer test (posterior instability), valgus/varus test (medial-lateral instability), and Lachman's test (anterior instability) results at all 5 VA examinations.  See October 2006, March 2011, February 2015, August 2016, September 2016 examination reports.  The October 2006 VA examiner stated that there was no subluxation, and the February 2015, August 2016, and September 2016 examiners stated there was no history of recurrent dislocation or subluxation.  Additionally, in a September 2007 VA treatment record drawer and valgus/varus testing were normal.  

Although lay persons are competent to provide opinions on some medical issues, the clinical diagnosis of joint instability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran felt the knees give out or give way and by February 2015 used braces regularly.  However, the Board finds that the diagnosis of joint instability is not within the ability of a lay person to diagnose because a competent medical expert cannot diagnose it based on reported symptoms alone and requires specialized testing beyond ordinary clinical evaluation.  Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Specifically, joint instability is diagnosed by Lachman's test, drawer test, and varus/valgus test.  The Veteran has not contended, nor does the evidence show, that he has the medical expertise required to conduct or interpret such tests.  Thus, the Board finds that the Veteran's reports of the knees giving way are not a valid lay diagnosis of instability.  The Board finds that the objective medical evidence is more probative than the lay evidence on the issue of instability and the Veteran is not entitled to a disability rating under DC 5257.

DCs 5258 and 5259

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.

An April 2010 STR noted a small effusion on the left knee and stated an MRI of the left knee was suggestive of medial meniscus tear but because it was only on a single image it required clinical correlation.  The record does not contain any clinical correlation of that impression.  On the contrary, all of the meniscus testing was stable throughout the appeal period, and all x-rays of the knees were normal.  See October 2006, March 2011, February 2015, and August 2016 VA examinations.  In September 2007, a VA treatment record noted a normal McMurray's test, indicating that the medial and lateral menisci were intact.

The record contains scattered reports of symptoms described in DC 5258.  For example, a July 2008 treatment record noted edema on the left lateral patella, and in March 2011 there were subjective reports of swelling.  However, the February 2015, August 2016, and September 2016 VA examiners affirmatively noted that there are no past or current meniscal (semilunar cartilage) conditions, related surgical procedures, or frequent episodes of joint locking or effusion.  Moreover, the Veteran does not contend otherwise and there are no diagnoses of a semilunar cartilage dislocation or tear.

The Board finds that the Veteran is not entitled to a rating under DCs 5258-5259.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II. Left Knee Scar 

The Veteran's left knee scar, post laceration, is currently rated 10 percent disabling before February 2, 2015, and 20 percent disabling thereafter under 38 C.F.R. § 4.118, DC 7804.  The Board finds that a higher rating is not warranted.

As noted in the Introduction, in a March 2015 decision the Board explicitly granted a 10 percent rating for the entire appeal period, but no rating decision has been issued implementing the grant.

The rating criteria for scars changed during the appeal period.  These amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  This claim was filed in October 2006, but a veteran whom VA rated before October 23, 2008 under DCs 7800-7805 may request review under the new criteria.  The Veteran has not explicitly requested such review, but he referred to the new criteria in his argument before the Court: "if [his] scar is both painful and unstable, he will be entitled to a 20 percent rating instead of the current 10 percent rating.  See 38 C.F.R. § 4.118, DC 7804, Note (2)."  Appellant's Brief to CAVC, at 16.  The June 2016 JMR vacated and remanded the Board's March 2015 denial of a rating in excess of 10 percent, stating: "Under DC 7804, Note (2), if one or more scars are both painful and unstable, 10 percent is added to the evaluation based on the total number of unstable or painful scars."  As the JMR has treated the amended regulations as applying to the claim, the Board will review it under the criteria in effect both prior to and after October 23, 2008.

As a preliminary matter, the Board has considered whether it may be appropriate to rate the Veteran's scar under a DC other than 7804.  Under both the old and current regulations, DC 7800 evaluates disfigurement and scars of the head, face, and neck, of which the Veteran has none.  Under both the old and current regulations, DC 7801 evaluates deep scars, but the evidence shows that the Veteran's scar is superficial (not associated with underlying soft tissue damage).  Under both the old and current regulations, DC 7802 evaluates scars with an area of 144 square inches or greater.  The record contains four measurements of the Veteran's service-connected scar.  In October 2006 it was 3.0 cm by 0.2 cm.  In March 2011 it was 2.0 cm by 0.4 cm.  In February 2015 it was 3.0 cm in length and described as linear.  In September 2016 it was 2.0 cm by 0.5 cm and described as non-linear.  None of these measurements yield an area of 144 square inches or greater.  Finally, the old version of DC 7805 rates on limitation of function of the affected part.  To the extent to which the scar limits motion, the Board notes that the Veteran is already in receipt of a rating for the knee based upon limitation of motion and further rating under DC 7805 would violate the rule against pyramiding.38 C.F.R. § 4.14.  Therefore, all of these scar codes are inapplicable.


Prior to February 2, 2015

The Veteran currently receives a 10 percent rating for his scar under DC 7804 because it has been painful throughout the appeal period.

In order for a single scar to warrant a rating in excess of 10 percent under the current DC 7804, the scar must be both unstable and painful.  Under the old DC 7804, the maximum rating for a painful scar was 10 percent, and a separate 10 percent rating was available under DC 7803 for a superficial, unstable scar.

An unstable scar as one where there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1).  There is no evidence that the scar was unstable prior to February 2, 2015.  On the contrary, the October 2006 VA examiner affirmatively answered the question, "Unstable?" with "No."  The March 2011 VA examiner reported "[t]here is no skin breakdown."  There is no lay or medical evidence that the scar frequently lost the covering of the skin during this period.

From February 2, 2015

In an April 2015 rating decision, the RO granted a higher rating of 20 percent, effective February 2, 2015, for a painful and unstable scar under DC 7804, Note (2).

There is no rating in excess of 20 percent available for a single scar under the old or current DC 7804.  Under the old DC 7803, the maximum rating available for an unstable scar was10 percent.  

The Board finds that the Veteran's left knee scar is not entitled to a rating in excess of 10 percent before February 2, 2015, or 20 percent thereafter.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


III. Lumbar Strain

The Veteran's lumbar strain is rated under 38 C.F.R. § 4.71a, DC 5237 and assigned a 10 percent rating prior to September 30, 2008 and after August 23, 2012, and 20 percent rating between those dates.  The Veteran is separately compensated for the neurological associated impairment of bilateral radiculopathy and those ratings are not on appeal before the Board.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Diagnostic Code 5237 evaluates lumbosacral strain with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined ROM of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Spinal disabilities may alternately be rated under DC 5243, if intervertebral disc syndrome (IVDS) is present.  38 C.F.R. § 4.71a, DC 5243.  The Veteran does not contend, and the record does not show, a diagnosis of IVDS of the thoracolumbar spine.  Thus, a rating is not available under DC 5243.


Prior to September 30, 2008

In order to warrant a rating in excess of 10 percent for this period, forward flexion of the thoracolumbar spine must be between 31 and 60 degrees; or the combined ROM of the thoracolumbar spine must be 120 degrees or less; or, muscle spasm or guarding must be severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

On VA examination in October 2006, the Veteran had flexion to 90 degrees, extension to 24 degrees with pain at 22 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 20 degrees on the right and 30 degrees on the left.  There was muscle spasm in the lumber spine, but curvature of the spine, posture, and gait were normal.  On repetition, there was no additional limitation in degrees of motion from pain, fatigue, weakness, or lack of endurance.

The functional limitation reported to the October 2006 VA examiner was pain at 6/10 during flare-ups as often as six times per month, lasting for about two days, and treated by Motrin.  Flare-ups were elicited by physical activity and stress and relieved by rest.  He could function without medication during the pain, but it made sit-ups and running painful.  He endorsed stiffness and weakness during flare-ups.

A September 2007 VA treatment record showed full ROM without limitation.  In his September 2007 NOD, the Veteran stated that he had limited ROM on forward flexion.  However, the evidence shows that his forward flexion was limited at most to 90 degrees, and his combined ROM was limited at most to 222, including pain and repetition.  While there was muscle spasm, it was not severe enough to result in an abnormal gait or spinal contour.

April 2008 and August 2008 VA treatment records noted complaints of back pain but on examination noted full range of motion of the lumbar spine on flexion, extension, and lateral bending.

The Veteran is already in receipt of the minimum compensable rating of 10 percent for functional loss due to painful motion that is otherwise not compensable under the rating criteria.  Because the Veteran's lumbar spine limitation does not approximate 31 to 60 degrees of flexion, have a combined ROM of 120 or less, or cause abnormal gait or spinal contour, the Board finds that the functional loss does not meet the requirements for a 20 percent disability rating during the appeal period.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson, 815 F.3d at 785-86 (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).  In a recent nonprecedential memorandum decision, the Court affirmed the Board's denial of a higher schedular disability rating in an increased rating thoracolumbar spine appeal when, as here, the Board considered evidence of functional loss due to pain and concluded that such functional loss did not meet the requirements for the next higher disability rating.  Farr v. Shulkin, No. 16-0433, 2017 U.S. App. Vet. Claims LEXIS 768, at *3 (May 25, 2017).

September 30, 2008 to the Present

At the outset, the Board finds that a 20 percent rating is warranted from September 30, 2008 to the present.  While the Veteran currently has a 10 percent rating effective August 23, 2012, the Board finds that functional loss due to pain during flare-ups causes sufficient impairment to warrant continuation of the higher rating.

In order to warrant a rating in excess of 20 percent for this period, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.

There is no indication of ankylosis in the medical or lay evidence and the VA examinations affirmatively show that there is no ankylosis of any kind.  Thus, the Veteran's forward flexion must be at 30 degrees or less to receive a higher rating.

On September 30, 2008, a private chiropractor found forward flexion of 30 degrees with pain.  On October 11, 2008 he noted 40 degrees with pain.  Treatment records from this practitioner state: "According to the AMA Guidelines 5th edition normal lumbar flexion is at least 60 degrees."  While the chiropractor provided different standards for "normal" lumbar flexion that those followed by VA, the Board accepts these measurements of flexion at face value.

The Veteran's benefits were suspended for the duration of his second period of active duty service (April 20, 2009 to June 18, 2010) and resumed thereafter at 20 percent.  VA treatment records dated in August 2010 and December 2010 noted full ROM of the lumbar spine on flexion.  The March 2011 VA examiner measured pain at 40 degrees of flexion.  The June 2012 and February 2015 VA examiners measured forward flexion at 90 or greater, and pain beginning at the same point.  The September 2016 VA examiner found forward flexion limited to 70 degrees with pain, with additional limitation to 65 after three repetitions.

There is only one measurement of forward flexion at 30 degrees or less.  While a single measurement can in some instances be enough to demonstrate the disability level for a stage, the Board finds that this particular single measurement is an outlier, and not representative of the Veteran's limitation during this stage.  Taken in context, the 30 degree measurement occurred roughly a month after a VA physician found full ROM, and only 11 days before the chiropractor measured 40 degrees flexion.  The remaining measurements during this period were all 40 degrees or higher, many of them at full range of motion.

The Board has considered functional loss during flare-ups.  The Veteran competently and credibly reported back pain: interrupting his sleep, limiting exercise, causing inability to lift and carry heavy objects, and worsening with prolonged driving, sitting, standing, and lying down.  He has to change position frequently due to pain.  The chiropractor noted that his back bothers him 51-75 percent of the time at 5/10 pain level and moderately interfered with work and social activities.  At the March 2011 VA examination his walking was limited to three miles, which took him about an hour.  The June 2012 examiner noted the impact of flare-ups was on the ability to lift objects.  The June 2016 JMR directed that another VA examination be provided that adequately addressed additional limitation of motion or functional loss during flare-ups.  The subsequent September 2016 VA examiner noted that flare-ups were described as tightness, sharp pain, inflammation, and radiating pain.  The functional impairments were that he was unable to carry items, sit, lift, and exercise.  The functional impact of the disability an inadequate ability to sit, walk, or stand for prolonged periods of time, bend, climb upstairs, or rise from a sitting or lying position.  

During this period VA treatment records show the Veteran continued to be able to exercise semi-regularly.  In August 2014 he worked out with light weights, cardio, and core exercise three to five days per week.  In February 2015 he doing cardio and lifting weights.  In the summer of 2015 he was trying to get to the gym when he could and he appeared to exercise at least once a week.  In February 2016 he was swimming, and in August 2016 he reported working out regularly at the gym and swimming to avoid putting pressure on his joints.  In a September 2016 VA treatment record the Veteran reported going to the gym almost daily, though sometimes he is too exhausted to work out or take a walk.  

At no point has the Veteran contended that functional loss actually limits his forward flexion to 30 degrees or less, or approximates a favorably ankylosed spine (inability to move at all).

The Veteran is receiving more than the minimum compensable rating for functional loss due to painful motion that is otherwise not compensable under the rating criteria.  Because the Veteran's lumbar spine limitation, including functional loss, does not approximate 30 degrees or less of flexion, or ankylosis of the entire thoracolumbar spine, the Board finds that the functional loss does not meet the requirements for a 40 percent disability rating.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson, 815 F.3d at 785-86 (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a); see Farr, No. 16-0433, at *4-5 (affirming the Board's denial of a higher schedular disability rating of 40 percent for a thoracolumbar spine disability when, as here, the Veteran "does not argue, and the record does not reveal, that [he] experienced or experiences limitation of motion from pain or weakness sufficient to meet the requirements of a higher disability rating under § 4.71a.").

The Board grants a higher rating of 20 percent effective August 23, 2012.  The Veteran's lumbar strain is not entitled to a rating in excess of 10 percent before September 30, 2008, or 20 percent thereafter.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

IV. GAD with PTSD

As noted in the Introduction, the Veteran abandoned the appeal of entitlement to a higher rating for GAD with PTSD prior to March 25, 2011 and that issue is not before the Board.  Effective March 25, 2011, his GAD with PTSD is rated 50 percent disabling under 38 C.F.R. § 4.130, DC 9400.  He contends that his disability has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  The Board disagrees.

GAD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400.  Ratings are assigned according to the level of occupational and social impairment caused by the disability.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under DC 9400, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In its March 2015 decision, the Board granted a higher rating of 50 percent effective on March 25, 2011, the date of a VA psychiatric examination.  The Board continues to find that a 50 percent rating most closely approximates the Veteran's disability level, as the frequency and severity of his symptoms produced social and occupational impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, impairment of short-term memory, anxiety, anger, suspiciousness, disturbance of motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.

The Board does not find a higher rating of 70 percent is warranted because the evidence does not show deficiencies in most areas.  As the analysis turns on the Veteran's level of occupational and social impairment in the areas of work, school, family relations, judgment, thinking, and mood, the Board will organize its analysis around these areas.

Judgment and Thinking

The record does not show deficiencies in the areas of judgment and thinking.

There are isolated reports of impaired insight/judgment (November 2012 VA treatment record) and rapid thoughts or scattered thoughts and jumping from topic to topic (e.g., April 2015 VA treatment record).  However, the vast majority of the treatment records show normal judgment and thinking.  In March 2011, thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  In November 2011 and January 2013 private treatment records, his judgment was found to be normal.  In an October 2014 VA treatment record judgment and insight were intact.  In January 2015, March 2015, February 2016, and August 2016 thought processes were logical and linear and insight and judgment were fair.  The Veteran has consistently denied hallucinations, delusions, and obsessive-compulsive behavior.  He is always fully oriented at appointments and examinations.  Impaired judgment and impaired abstract thinking are representative of the level of impairment contemplated by a 50 percent rating.  The record does not show symptoms of the severity, duration, or frequency reflective of a deficiency that would warrant a higher rating (e.g., obsessional rituals that interfere with routine activities, spatial disorientation).

"[I]mpaired memory and/or focus" were noted in March 2011.  Specifically, the Veteran reported word loss problems, forgot what he was saying or doing, and his thoughts felt jumbled.  The examiner opined that this was a moderate degree of memory impairment, characterized by "problems with retention of highly learned material, forgets to complete tasks.  He forgets to do things he was supposed to do; he forgets well-known names; and he has to write everything down . . . when he didn't have to in the past."  In October 2014 the Veteran reported moderate impairment to concentration and memory.  At an October 2015 VA Caregiver Eligibility Assessment he reported trouble remembering conversations, losing objects, and staying on task.  In a February 2016 VA treatment record, he reported increased forgetfulness with tasks and his phone.  Impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) are representative of the level of impairment contemplated by a 50 percent rating.  The record does not show symptoms of the severity, duration, or frequency reflective of a deficiency that would warrant a higher rating (memory loss for names of close relatives, own occupation, or own name).

Speech was noted to be normal in March 2011, November 2012, and March 2015.  In May 2014, October 2014, it was clear and coherent with relevant content.  In April 2014 his speech was rapid and pressured and in May 2016 it was "rapid, almost pressured [, o]ftentimes tangential and could be hard to redirect."  In September 2016 his speech was coherent.  Some speech impairment is representative of the level of disability contemplated by a 50 percent rating (e.g., circumstantial, circumlocutory, or stereotyped speech).  The record does not show symptoms of the severity, duration, or frequency reflective of a deficiency that would warrant a higher rating (speech intermittently illogical, obscure, or irrelevant).

Thus, while there is an impairment of short-term memory and occasional rapid thought and speech, these symptoms are not of the severity, duration, or frequency to comprise a deficiency in judgment or thinking.

Family Relations

The rating criteria differentiate between the type and degree of the effects of symptoms on relationships that would justify a 50 percent rating (difficulty in establishing and maintaining effective work and social relationships) versus a 70 percent rating (inability to establish and maintain effective relationships).  The Board finds that the Veteran experienced difficulty establishing and maintaining effective relationships but was not unable to do so.

In March 2011 the Veteran's marriage was already under considerable strain (they had separated and reconciled before).  The March 2011 VA examiner stated this was due to stress from his mental and physical conditions and that the Veteran was detached from her.  In a November 2012 VA treatment record he reported being in the process of divorce.  They were divorced in June 2013 and at the time of the February 2015 examination he reported the marriage had ended due to "a lot of lying and infidelity."

The Veteran describes his relationship with his daughter as "very close and very positive."  See March 2011 VA examination report.  He has had full custody of her since his marriage ended.  In November 2012 he reported they were doing well and he enjoyed making her happy.  In February 2015, he was active in the community with her activities.  An August 2016 VA treatment record noted he had been homeschooling his daughter and found it rewarding.  He refers to his daughter as his major motivator and inspiration.

In March 2011 his relationship with his father was "fairly good" and they spoke once or twice a month.  His relationship with his mother was not close, and he had never been close with his sibling, with whom he had a significant amount of conflict.  At the February 2015 VA examination he had not spoken to his family for about four months after an argument.  At a February 2015 VA appointment he reported "conflicts with his immediate family have decreased and appears to be showing mild improvement."  In May 2016 he was maintaining contact with his parents and had little or no contact with his sibling.

He reported social withdrawal and avoiding crowds in March 2011.  In a November 2012 VA treatment record he reported didn't socialize "a lot" and didn't have many friends.  In an October 2014 VA treatment record he "denies any isolating behaviors, has social interaction with peers and friends."  Since his divorce, he has dated regularly, including a long-term relationship of more than a year.  See VA treatment records dated April 2015, February 2016, and September 2016.

The March 2011 and May 2016 VA examiners both opined that there was difficulty establishing and maintaining effective social relationships.  The evidence shows that the Veteran's relationship with his daughter stayed strong.  His relationship with his father and socialization with friends varied.  His marriage ended but he has established several dating relationships and maintained at least one for a significant period of time.  The Board finds that while there was is difficulty establishing and maintaining effective relationships, he is not unable to do so.

Mood

The rating criteria differentiate between the type and degree of mood symptoms that would justify a 50 percent rating (flattened affect, panic attacks more than once a week, disturbances of motivation and mood) versus a 70 percent rating (suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene).

The Veteran has consistently denied any suicidal ideation.  See March 2011 and May 2016 VA examinations; November 2012, May 2014, October 2014, March 2015, April 2015, August 2016, and September 2016 VA treatment records.  All three examiners found no threat of danger to self or others.

The Veteran's hygiene and grooming were consistently noted to be appropriate.  See March 2011 and May 2016 VA examination reports; May 2014, October 2014, March 2015, April 2015, September 2016 VA treatment records.

The Veteran's chief mood symptom is anxiety, consistent with his diagnosis of GAD.  Ongoing anxiety has been noted throughout this period, though it varied in severity.  In a March 2011 VA mental health treatment record, moderate anxiety symptoms were noted.  Fifteen days later at the March 2011 VA examination the Veteran reported intense stress, anxiety, and tension and the examiner found no panic attacks, but "pervasive, persistent, and nearly constant state of tension and anxiety."  June 2011 and September 2011 VA mental health treatment records continued to document moderate anxiety symptoms. 

In private treatment records dated in November 2012 and January 2013 he denied anxiety.  At a November 2012 VA treatment record, he denied depression, anxiety, and irritability.  At a May 2014 VA mental health appointment, he reported he was handling stress okay.

At an October 2014 VA psychiatric appointment, he endorsed depression and elevated anxiety with irritability.  In January 2015 the Veteran sought treatment at VA to reduce his anxiety.  The February 2015 examiner opined that the Veteran's GAD "has been made worse by life stressors to include financial problems, divorce and custody problems, medical problems, and VA treatment and disability disagreements."  At a February 2015 VA appointment he reported "some decrease in anxiety level."  In an April 2015 VA treatment record, the Veteran "admits that most of his stress and depression is from his pain and medical condition.  Veteran gets depressed about not being able to do things that he used to do."  He reported irritability, being easily agitated, and always anxious.  The May 2016 examiner noted anxious, irritated mood and difficulty adapting to stressful circumstances.

The evidence shows near-continuous anxiety, with the exception of a period in 2012 and 2013.  However, a 70 percent rating is appropriate for near-continuous anxiety that affects the ability to function independently, appropriately, and effectively.  VA mental health personnel repeatedly characterized the anxiety as moderate and both the 2011 and 2016 examiners characterized it as "a disturbance of motivation and mood" rather than indicating the higher level of disability.  Similarly, difficulty adapting to stressful circumstances can be indicative of a higher level of impairment.  However, the evidence does not show the anxiety to be severe enough to prevent him from functioning independently, appropriately, and effectively.

The record also shows irritability and angry outbursts.  The Veteran reported exploding in anger, road rage, and irritability at the March 2011 VA examination.  The 2011 examiner found "a disturbance of motivation and mood, a flattened affect, anxiety, depressed mood, and impaired impulse control."  Impaired impulse control was characterized as "blowing up" unpredictably and frequently.  At an October 2015 VA Caregiver Eligibility Assessment he reported having problems regulating his mood from calm to angry and could be verbally aggressive but denied physical aggression.  He attended anger management sessions in 2015 and 2016.  The 2016 examiner also found depressed mood, anxiety, and disturbances of motivation and mood.  In the context of impaired impulse control, symptoms warranting a higher rating should approximate the severity of should be that of unprovoked irritability with periods of violence.  Here, the Veteran had unprovoked irritability but there is no history of violence.

The March 2011 VA examiner noted suspiciousness in the form of being hyperalert and guarded with exaggerated startle response.  In an October 2014 VA treatment record and at an October 2015 VA Caregiver Eligibility Assessment he denied hypervigilance.  The February 2015 and May 2016 examiners also noted suspiciousness.  Suspiciousness is a symptom indicative of the disability level contemplated by a 30 percent rating.  Here, there is no indication that the Veteran's suspiciousness manifests with severity, frequency, or duration sufficient to produce social and occupational impairment approximating a deficiency of mood.

Insomnia was endorsed at all three VA examinations during this period.  Chronic sleep impairment is a symptom indicative of the disability level contemplated by a 30 percent rating.  In March 2011 it had been the same for the past 15 months so there is no indication of worsening from the prior stage.  In a November 2012 VA treatment record he reported he was sleeping okay at night, six to eight hours, but was exhausted during the day.  In April 2015 he reported getting seven hours of sleep on average per night.  The Board notes that the Veteran has unsuccessfully pursued a claim for service connection for narcolepsy but this issue is not before the Board at this time.  Treatment records indicate that his daytime somnolence may be related to his service-connected fibromyalgia, which is also not before the Board.  The VA examiners endorsed chronic sleep impairment as a symptom of the Veteran's service-connected psychiatric disability.  However, none of the examiners found the severity of the Veteran's mood symptomatology to be worse than a "disturbance of motivation or mood."

The Board finds that the Veteran's mood symptoms of anxiety, anger suspiciousness, and sleep impairment are of the severity, duration, and frequency to result in disturbance of motivation and mood, not so severe as to approximate near-continuous mood disturbance or panic affecting the ability to function independently, appropriately, and effectively.

Work and School

As will be discussed in the TDIU section below, the Board finds that the combined effects of the Veteran's service-connected disabilities prevented him from securing or maintaining substantially gainful employment effective May 9, 2014.  However, the Veteran's service-connected psychiatric disability alone resulted in occupational impairment of no more than reduced reliability and productivity.

At the start of this period, VA treatment records show that the Veteran was in school full time working on a bachelor degree in business administration, unemployed, and staying home and taking care of his baby.  See August 2010, February 2011, March 2011, June 2011, and September 2011 treatment records.

He reported in September 2011 that he had applied for a job but did not get it and did not know why.  He was going to finish his degree soon and planned to go on to get a master degree.  He later completed the degree in 1.5 years by taking extra courses.  The Veteran reported to a June 2012 VA examiner that "he was offered a job as a manager at Best [Buy] but is not able to be on his feet all day due to his neck, hips, and upper back" pain.  He was unemployed until June 2012.

From June 2012 to May 2014, he worked full time with the same company at a call center.  In a November 2012 VA treatment record he reported getting "stressed out at work, frustrated with how 'stupid' people are.  Feels he is over-qualified for job and wasting his time."  An application for TDIU submitted in February 2016 states his last day was May 8, 2014 and he worked 40 hours per week.

He has not worked since May 8, 2014.  The February 2015 VA examiner noted that he had completed one year toward a two-year MBA degree.  In October 2015 a VA Caregiver Eligibility Assessment noted that the Veteran was unemployed but in his first term of school taking classes in gunsmithing.  In May 2016 he had not completed the MBA program and reported he could not work due to pain and narcolepsy.  

The March 2011 VA examiner stated:

The Claimant's physical and mental conditions he has make it very difficult to be eligible for existing jobs.  The claimant contends the unemployment is due primarily to the effects of a mental condition because dealing with people, dealing with pain, and dealing with his internal mental agitation and explosiveness makes it very difficult to find something that he can do in a sustained manner. . . .  He would be unable to consistently meet the requirements of a job."

However, the Veteran did consistently meet the requirements of a job for nearly two years during this period.  He also completed a bachelor degree and was offered a job as a manager but had to turn it down due to physical pain limitations, not psychiatric limitations.  Of course, full time employment does not preclude a deficiency in the area of work.  The Veteran reported on his TDIU application that he had missed five months due to illness from all of his service-connected disabilities.  However, treatment records show that these absences were generally due to physical pain limitations, not psychiatric symptoms.  His employer reported that the employment terminated voluntarily for personal reasons.

Considering all the evidence of record, the Board finds that the Veteran's GAD with PTSD resulted in no more than reduced reliability and productivity in the area of work.  Prior to June 2012 he was in school full time and successfully completed a degree in only 1.5 years by taking extra classes.  From June 2012 to May 2014 he was employed full time and while he felt over-qualified for the job and stressed by "how 'stupid' people are" there is no indication that he was deficient, or even unproductive or unreliable, in the job.  The Veteran, examiners, and medical personnel have generally attributed his difficulty finding suitable employment to his physical, not psychiatric, ailments, especially fibromyalgia.

Overall Social and Occupational Impairment

The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is for application as this appeal had already been certified to the Board on August 4, 2014.  38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013).  GAF scores were eliminated in DSM-5; however, as the DSM-IV applies to this claim, GAF scores assigned to the Veteran will be considered appropriately.

While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  GAF scores are just one component of the Veteran's disability picture, and the Board need not accept a GAF score as probative.  See Bastien v. Shinseki, 599 F.3d 1301, 1305 (Fed. Cir. 2010) ("it is the responsibility of the Board to weigh the evidence, including medical evidence, and to determine where to give credit and where to withhold the same").

VA treatment records show the Veteran was assigned GAF scores of 60 in March 2011, June 2011, September 2011, and November 2012; and 57 in October 2014.  DSM-IV defines scores of 51-60 as involving moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  These scores are consistent with the levels of impairment found by VA mental health personnel.  In January 2013, February 2013, and March 2013, a VA psychologist found a moderate level of impairment.  VA social workers made the same finding in May 2014 and April 2015.  In September 2016, a VA social worker found the level of impairment to be mild.  As these are consistent, the Board finds them probative.

There is one outlier: the March 2011 VA examiner assigned a GAF score of 40.  However such a low score is not consistent with that examiner's opinion of the Veteran's overall impairment level, which was: "The best description of the claimant's current psychiatric impairment is: psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity."  He supported this opinion by referencing symptoms of "flattened affect, impairment in short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, depressed mood, anxiety, suspiciousness, insomnia, [and] impaired concentration."  A score of 40 is also at odds with all of the GAF scores from treatment providers, including a score of 60 in March 2011.  Thus, the Board does not find the single score of 40 to be probative.

The probative GAF scores, taken with the VA treatment records, indicate that the Veteran's impairment level was moderate and relatively stable throughout the appeal period.

The February 2015 VA examiner opined that the Veteran had a milder level of impairment, finding "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  He related this impairment to the symptoms of anxiety, suspiciousness, and chronic sleep impairment.

The May 2016 VA examiner opined that the Veteran had a more severe level of disability best summarized by: "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  He explained: "[I]t is a progression of the previous diagnosis.  Claimant reports that his symptoms are worsening and he is having an increasingly difficult time with others."

Viewing the evidence as a whole, the Board finds that the Veteran's GAD with PTSD does not result in deficiencies in most areas.  As explained above, the severity, duration, and frequency of his symptoms are contemplated by a 50 percent rating, as they produce no more than occupational and social impairment with reduced reliability and productivity.  A rating in excess of 50 percent is denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

V. TDIU

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed an informal claim for TDIU in February 2015 and on a VA Form 21-8940 "Application for Increased Compensation Based on Unemployability" received in February 2016, he identified May 8, 2014, as the date he last worked full time and the date he became too disabled to work.  Thus, the issue of entitlement to a TDIU is raised by the Veteran and is within the jurisdiction of the Board.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to June 19, 2010

Prior to June 19, 2010, the Veteran's combined rating reaches only 60 percent at most, and he does not have a single service-connected disability rated 60 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU.  When these criteria are not met, exceptional cases may be submitted to the Director of Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

VA treatment records show that in September 2007 he was self-employed and in October 2007 his anger outbursts were becoming more frequent and he "had to change jobs recently due to anger problems.  The Veteran has not asserted, and the record does not suggest, that he was unable to secure or follow substantially gainful employment during this period.  Thus, the Board finds that referral for extraschedular consideration under § 4.16(b) is not warranted.

June 19, 2010 to May 8, 2014

Incorporating the higher ratings granted in this decision, and the 10 percent rating for left knee scar granted in the Board's May 2013 decision, the Veteran satisfies the requirement of a combined 70 percent rating beginning June 19, 2010.  As for the requirement of "one 40 percent disability," the regulation considers "disabilities affecting a single body system, e.g. orthopedic" to be one disability.  38 C.F.R. § 4.16(a).  Given the Veteran's numerous orthopedic service-connected disabilities, he easily satisfies this requirement for the same time period.  Thus, he meets the § 4.16(a) criteria effective June 19, 2010, the day after he separated from service.

The Veteran worked full time at a call center from June 1, 2012 to May 8, 2014.  See VA Form 21-8940.  He does not contend, and the record does not suggest, that this employment was not substantially gainful.  Thus, a TDIU is not available during this period.

The Veteran did not work from June 19, 2010 to May 30, 2012, but Board does not find that he was unable to establish or maintain gainful employment.  Rather, the evidence shows the Veteran chose to pursue school full time and eventually secured a job that was suitable to his current limitations.  

VA treatment records show he was in school full time working on a bachelor degree in business administration, unemployed, and staying home and taking care of his baby.  See August 2010, February 2011, March 2011, June 2011, and September 2011 treatment records.  He completed the degree in 1.5 years by taking extra courses.  See June 2012 VA examination report.  He reported in September 2011 that he had applied for a job but did not get it and did not know why.  The VA social worker was concerned that the Veteran's rigid attitude might interfere with his ability to get a civilian job.  He was going to finish his degree soon and planned to go on to get a master degree.  At some point prior to becoming employed in June 2012, "he was offered a job as a manager at Best [Buy] but is not able to be on his feet all day due to his neck, hips, and upper back" pain.  The GAD section above discusses the March 2011 examiner's opinion that, in short, "He would be unable to consistently meet the requirements of a job."  However, the Veteran was able to consistently meet the requirements of the job at the call center for two years.  The Veteran does not contend, and the record does not show, that he was unable to secure or maintain substantially gainful employment prior to May 9, 2014.

Effective May 9, 2014

Documentation provided by the Veteran's employer names September 24, 2014 as the last date worked.  However, on his VA Form 21-8940 the Veteran identified May 8, 2014, as the date he last worked full time.  In a June 2014 VA treatment record, the Veteran stated, "I have not been working for a month and a half."  In an August 25, 2014 VA treatment record he stated May 8, 2014 was the last day he had worked.  The Board finds the Veteran's reports credible and accepts May 8, 2014 as the last day worked.

VA treatment records show he has not worked, and reports being unable to find work, since that date.  See treatment records dated January 2015, March 2015, April 2015, September 2015, February 2016, and September 2016.  

The June 2012 VA examiner found no objective pathology or limitation of motion that would affect the Veteran's ability to work but went on say, "It may be that he does not have specific joint pathology but instead is trying to explain his symptoms of Fibromyalgia and thus is describing the easy muscle fatigue that one typically gets from this condition."  The Veteran was granted service connection for fibromyalgia in an April 2015 rating decision, effective July 16, 2013.

At a February 2015 VA psychiatric examination, he reported he had been told by his doctor that should not be driving because of his narcolepsy and pain, and his fibromyalgia prevents him from sitting or standing for long periods of time.  The February 2015 VA orthopedic examiner found the impact of the knee/lower leg conditions on his ability to work is "they will go out on him" and there are days he has a hard time putting weight on them.  His knees also affected driving and prolonged standing.  The impact of his thoracolumbar spine condition is that when the pain is bad, it is hard to even breathe or sleep and it "pretty much immobilizes him so he cannot get out of bed.  Does not currently work due to fibromyalgia and narcolepsy."

The August 2016 VA orthopedic examiner opined that the Veteran "does not work due to narcolepsy and fibromyalgia[.  T]he overall mixture of everything makes it impossible to work."  In September 2016 and October 2016 the same VA examiner performed evaluations of the Veteran's service-connected knee and lumbar disabilities.  She opined that the disabilities impact the Veteran's ability to perform occupational tasks and described the functional impacts of each.  She found both the knees and back result in "an inadequate ability to do simple day to [day] activities such as bending, climbing upstairs, sitting, walking or standing for prolonged periods of time, [and] difficulty rising from a sitting or lying position."

The Board finds that the Veteran's competent and credible lay evidence, together with the medical evidence, shows that the combined effect of his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  While non-service-connected narcolepsy clearly contributes to his occupational impairment, the evidence shows that the combination of his service-connected disabilities of fibromyalgia, GAD, bilateral knee PFS, bilateral shin splints, right wrist strain, cervical strain, bilateral hip strain, lumbar strain, and bilateral radiculopathy result in functional impairments that prevent him from following a substantially gainful occupation.

TDIU is granted, effective May 9, 2014.


ORDER

Effective January 13, 2007, a 10 percent rating for painful motion of the right knee is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Effective January 13, 2007, a 10 percent rating for painful motion of the left knee is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating for left knee scar, post laceration, in excess of 10 percent before February 2, 2015, and 20 percent thereafter, is denied.

Prior to September 30, 2008 a rating for lumbar strain in excess of 10 percent is denied.

From September 30, 2008 to August 22, 2012, a rating for lumbar strain in excess of 20 percent is denied.

Effective August 23, 2012, a 20 percent rating for lumbar strain is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 50 percent for GAD with PTSD is denied.

Effective May 9, 2014, TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


